HallaM, J.
(concurring).
I concur in the result.
I do not understand that the right of a man to work in his own business is questioned nor do I understand that there is any claim of right of defendants to “destroy plaintiff’s business” on any ground.
*488I understand that .defendants have the right to refuse to work as fellow workmen with nonunion men or with an employer, and that they have a right, in a proper and orderly manner to advise one another or the public that a certain employer does not employ union operatives or that he insists on operating his own machines. It seems to me the main question in the case is whether the conduct of defendants has amounted to more than that. If not, their acts have not been unlawful.
On December 7,1918, the following opinion was filed:
PER CueiaM.
Plaintiff applied for a rehearing claiming that the admitted facts show a violation of section 8973 of the general statutes of 1913. The matter was submitted to the trial court upon the pleadings and upon affidavits pro and con, and that court refused to issue a temporary injunction. Defendants relied upon the Steffes ease and apparently assumed that they had brought themselves within the rule applied in that case. The right to and necessity for a temporary injunction is not so conclusively established that we feel required to order that one issue notwithstanding the refusal of the trial court to issue it. To direct its issuance under the circumstances would be, in effect, to determine the case upon affidavits, and the rights of the parties can be more satisfactorily determined after the parties adduce their evidence at the hearing upon the merits.
Eehearing denied.